COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Frank McKenney and Ongage Drilling Systems, L.L.C.

Appellate case number:    01-14-00600-CV

Trial court case number: 2014-40091

Trial court:              215th District Court of Harris County

        On July 23, 2014, Inrock filed its emergency motion to reconsider stay order. Inrock
requests that we vacate our stay and allow the “neutral-moderated discovery of the electronic
storage devices and computers at issue to proceed per the District Court’s Discovery Order
(including the District Court’s oral orders during the hearing on the Expedited Discovery
Motion).” Because the portion of the Discovery Order that is the subject of our stay does not
adequately protect defendants—indeed, significant aspects of the trial court’s “oral orders” were
omitted from it—the motion is DENIED.
        However, as our order of July 21, 2014 reflects, the stay does not prohibit the parties
from immediately agreeing to and/or immediately returning to the trial court to request entry of a
narrower order that both affords defendants the protections to which they are entitled, including
notice and the opportunity to object, and permits the agreed-upon forensic computer expert a
reasonable window of time in which to obtain an image of defendants’ electronic devices at a
mutually-agreeable location, for use in accordance with an agreed-upon search protocol and the
parties’ confidentiality agreement.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: July 24, 2014